ARMED SERVICES BOARD OF CONTRACT APPEALS

        Appeal of--                                   )
                                                      )
        Lakeshore Engineering Services, Inc.          )      ASBCA No. 59141
                                                      )
        Under Contract No. FA8903-06-D-8505           )

        APPEARANCE FOR THE APPELLANT:                        Anthony J. Calamunci, Esq.
                                                              Special Counsel for Chapter 7 Trustee,
                                                               Alfred T. Giuliano
                                                              FisherBroyles, LLP
                                                              Toledo, OH

        APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                              Air Force Chief Trial Attorney
                                                             Anna F. Kurtz, Esq.
                                                              Trial Attorney

                                        ORDER OF DISMISSAL

               Pursuant to an agreement approved by United States Bankruptcy Court for the
        District of Delaware, this appeal has been settled by the government and the Chapter 7
        Trustee. Accordingly, it is dismissed from the Board's docket with prejudice.

               Dated: 9 August 2016



                                                          ~#
                                                          Administrative Judge
                                                          Acting Chairman
                                                          Armed Services Board
                                                          of Contract Appeals

               I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
        Services Board of Contract Appeals in ASBCA No. 59141, Appeal ofLakeshore
        Engineering Services, Inc., rendered in conformance with the Board's Charter.

               Dated:


                                                          JEFFREY D. GARDIN
                                                          Recorder, Armed Services
                                                          Board of Contract Appeals

I
1·.:.




 '